                  Case 1:21-cv-05590-LJL Document 11 Filed 09/01/21 Page 1 of 1
                                                                                                  YAAKOV SAKSSō*
                                                                                                    JUDAH STEINSō
                                                                                                 ELIYAHU BABADSō
                                                                                               RAPHAEL DEUTSCH ^
                                                                                                  DAVID FORCE Sō
                                                                                                NAKICHA JOSEPHS
                                                                                               MARK ROZENBERG ō
                                                                                               KENNETH WILLARDSō

                                                                                                     S NJBar Admissions
                                                                                                ^ CT & NJ Bar Admissions
                                                                                                      ƒ NY Bar Admission
                                                                                           *Federal Court Bar Admissions
                                                                       AR, CT, CO, DC, IL, MI, MO, ND, NE, NM, TN, TX, WI
One University Plaza, Suite 620, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com


       August 30, 2021
                                                           7KHUHTXHVWWRFDQFHOWKH6HSWHPEHU
       Via CM/ECF                                          FRQIHUHQFHLV*5$17('$Q\PRWLRQE\
       The Honorable Lewis J. Liman                        3ODLQWLIIIRUGHIDXOWMXGJPHQWPXVWEHILOHGDQG
       United States District Court                        VHUYHGRQ'HIHQGDQWE\2FWREHU
       Southern District of New York
                                                           6HSWHPEHU
               Re:     Angeles v. Toolots, Inc.
                       1:21-cv-05590-LJL

       Dear Judge Liman:

               We represent the plaintiff in the above matter. We write to respectfully request that the
       initial conference currently scheduled for September 8, 2021, be canceled or adjourned. The
       Defendant is in default and has not made contact at all with Plaintiff.

              The Plaintiff is in the process of obtaining the Clerk’s Certificate of Default and will mail it
       to Defendant’s business address.

               We thank Your Honor and the Court for its kind considerations and courtesies.


                                                                       Respectfully submitted,

                                                                       s/ Mark Rozenberg
                                                                       Mark Rozenberg, Esq.

       cc:    All Counsel of Record via ECF
